1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE

8     LYNDA ALDERSON, an individual,
                                                     No.: 2:18-cv-01711-RSM
9                   Plaintiff,
      v.                                             ORDER GRANTING THIRD
                                                     STIPULATED MOTION FOR ORDER TO
10                                                   CONTINUE DISCOVERY RELATED
      JETBLUE AIRWAYS CORPORATION, a                 CASE DATES
11    Delaware corporation,

12                  Defendant.

13
            This matter came before the Court on the parties’ Third Stipulated Motion for Order to
14
     Continue Case Dates. The Court has reviewed and considered the files and pleadings in this
15
     case and:
16
            ACCORDINGLY, the Court hereby ORDERS that the Third Stipulated Motion for
17
     Order to Continue Case Dates is GRANTED.
18

19

20

21

22

23

24
      ORDER GRANTING THIRD STIPULATED MOTION FOR ORDER                     STOKES LAWRENCE, P.S.
                                                                             1420 FIFTH AVENUE, SUITE 3000
25    TO CONTINUE DISCOVERY RELATED CASE DATES                             SEATTLE, WASHINGTON 98101-2393
                                                                                      (206) 626-6000
      (NO. 2:18-CV-01711-RSM) - 1
26
1           The Court enters the following revisions to the case schedule:

2     DEADLINE                       Current Deadline               New Deadline

3     Disclosure of expert           October 14, 2019               December 16, 2019
      testimony under
4     FRCP 26(a)(2)
      Deadline for filing motions    October 28, 2019               December 27, 2019
5     related to discovery.
      Discovery completed by         November 12, 2019              January 13, 2020
6
      Dispositive Motion             December 10, 2019              February 6, 2020
7     Deadline
      Mediation per LCR              December 27, 2019              February 28, 2020
8     39.1(c)(3), if requested by
      the parties, held no later
9     than
      All motions in limine must     January 13, 2020               March 10, 2020
10    be filed by
      Agreed pretrial order          January 29, 2020               March 31, 2020
11
      Trial Briefs, proposed voir    February 5, 2020               April 15, 2020
12    dire questions, jury
      instructions, neutral
13    statement of the case, and
      trial exhibits due
14    Trial                         February 10, 2020               April 20, 2020
15

16   DATED this 9th day of October 2019.
17

18                                               A
                                                 RICARDO S. MARTINEZ
19                                               CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24
      ORDER GRANTING THIRD STIPULATED MOTION FOR ORDER                       STOKES LAWRENCE, P.S.
                                                                               1420 FIFTH AVENUE, SUITE 3000
25    TO CONTINUE DISCOVERY RELATED CASE DATES                               SEATTLE, WASHINGTON 98101-2393
                                                                                        (206) 626-6000
      (NO. 2:18-CV-01711-RSM) - 2
26
1

2

3    Presented by:

4
     EMERALD LAW GROUP                        MILLS MEYERS SWARTLING P.S.
5    Attorneys for Plaintiff                  Attorneys for JetBlue Airways Corporation

6    By: /s/Justin Dale per email authority   By: /s/Samantha Pitsch
          Justin Dale                              Caryn Geraghty Jorgensen
7         WSBA No. 36061                           WSBA No. 27514
          Michael Gustafson                        John Fetters
          WSBA No. 35666                           WSBA No. 40800
8                                                  Samantha Pitsch
                                                   WSBA No. 54190
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
      ORDER GRANTING THIRD STIPULATED MOTION FOR ORDER               STOKES LAWRENCE, P.S.
                                                                      1420 FIFTH AVENUE, SUITE 3000
25    TO CONTINUE DISCOVERY RELATED CASE DATES                      SEATTLE, WASHINGTON 98101-2393
                                                                               (206) 626-6000
      (NO. 2:18-CV-01711-RSM) - 3
26
